DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Applicant's argument filed on 11/29/2022 is entered and reviewed.
Claim status:
Claims 1-21 are pending.
Claims 1 and 20 are amended.
No claim is cancelled.
No new claim is added.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because Fig. 18-19 fail to show structural detailed as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 Fig. 18/19 are basically black boxes. The objection is being given for filling up the boxes of steps/structures. The goal for a Figure is to provide pictorial description of a device/flow or methods even though there are descriptions in the specification. By providing black boxes the purpose of the Figure is defeated because from the figure it is not understood what is being done in the flow. Fig. 18-19 fail to show structural detailed as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. Structural (step) details are available in the specification but from the figures a proper understanding of the disclosed invention is not understood. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites, “in which the first second-electrode input comprises a command to designate the second electrode as being disposed posteriorly to the at least another electrode of the plurality of electrodes.” The phrase “the at least another electrode” has a lack of antecedent basis.
Claim 20 depends on claim 19, 18, 17, 16, 15, 12, 11, 7 and 1. However none of these parent claims have a phrase “at least another electrode”. As a result the scope of the claim is unclear.
It is to note that “at least another electrode” is recited in claim 14. But claim 20 doesn’t have any dependency on claim 14.
 For purpose of examination, the limitation is interpreted as, ““in which the first second-electrode input comprises a command to designate the second electrode as being disposed posteriorly to at least another electrode of the plurality of electrodes.”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons et al. (US Pat. Pub. No. 20180368927, “Lyons”) in view of Thompson et al. (US Pat. Pub. No. 20140330266, “Thompson”).

Regarding claim 1 Lyons teaches A method of using a graphical user interface (GUI) of a computer system comprising a processor and display to control a catheter including an expandable balloon disposed thereon, the expandable balloon including a surface and a plurality of electrodes comprising a first electrode disposed thereon (Fig. 1 processor 134 and display 128 [0048] “FIG. 1 shows an ablation system 100 including an ablation catheter 102 comprising an elongated catheter body 104 and a distal catheter region 106, which is configured to be positioned within a heart 108. The ablation catheter 102 includes an expandable member 110 (e.g., membrane, balloon) and a plurality of energy delivery elements 112 (e.g., ablation electrodes)”), the method comprising: 
providing in a first sector of the display, a menu comprising a first dialog box, a second dialog box, and an ultimate dialog box (Fig. 12 region 426 is  a first sector that  has multiple dialog boxes 434, 436, 438 etc); 
providing in a second sector of the display, an image of the expandable balloon comprising a plurality of electrode representations including a first-electrode representation (Fig. 12  region 402 is a second sector , [0077] “…..The first region 402 displays a graphical representation 406 of electrodes of an ablation catheter”) ; 
receiving at the processor a first first-dialog-box input from the first dialog box ([0084] “The ribbon 426 also includes an in vivo icon 432, which can be selected to indicate that the ablation catheter has been placed within a patient; an anatomy icon 434, which can be used to identify the pulmonary vein to be treated; a power icon 436, which displays and allows a user to modify”); 

Even though Lyons Fig. 12 shows a first first-dialog-box input from the first dialog box but Fig. 12 doesn’t expressly show changing an appearance of the first dialog box from a first expanded configuration to a first collapsed configuration; changing an appearance of the second dialog box from a second expanded configuration to a second collapsed configuration (Lyons provides reference to Fig. 4-11 while describing Fig. 12 [0080] “Like the GUI 300 of FIGS. 4-11, the GUI 400 includes a number of icons that are associated with and can be used to control or monitor aspects of the ablation catheter and the GUI 400 itself”);
However Lyons Fig. 5-7 shows receiving at the processor a first first-dialog-box input from the first dialog box and changing an appearance of the first dialog box from a first expanded configuration to a first collapsed configuration; changing an appearance of the second dialog box from a second expanded configuration to a second collapsed configuration (Fig. 5 shows expanded configuration of irrigation icon by showing a set of selectable flow rates and flow 6 shows collapsed configuration of irrigation icon after selection. Same with anatomy icon. Fig. 6 shows expandable configuration and Fig. 7 shows collapsed configuration of anatomy icon.  [0064] “…..In certain embodiments, the irrigation icon 314 can be selected or hovered over to cause the GUI 300 to display a set of flow rate icons 316 associated with pre-selected flow rates. Once a flow rate is selected, the flow rate icons 316 can disappear from the GUI 300 and the irrigation icon 314 can display the selected flow rate, which is shown as 10 in FIG. 5. 
[0065] FIG. 6 shows an anatomy icon 318 positioned in an upper-right corner of the GUI 300 and that can be used to identify the pulmonary vein (e.g., right superior, right inferior, left superior, left inferior) to be ablated during the ablation procedure. In certain embodiments, the anatomy icon 318 can be selected or hovered over to cause the GUI 300 to display a set of additional anatomy icons 320 associated with pre-selected anatomical parts”);
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Fig. 12 of Lyons by having expandable characteristic of icons and thereby changing an appearance of the first dialog box from a first expanded configuration to a first collapsed configuration; changing an appearance of the second dialog box from a second expanded configuration to a second collapsed configuration as additionally taught by Lyons.
The motivation for the above is to have an alternative way of controlling icons and having more visibility.
Lyons as modified teaches  receiving at the processor a first first-electrode input for the first-electrode representation ([0081] “….For example, the GUI 400 includes three icons (i.e., an electrode selection icon 414, an electrode refresh icon 416, and a source-sink reverse icon 418) [0067] FIG. 8 shows an electrode selection icon 326 positioned in a lower-left corner of the GUI 300 and that can be used to select certain electrode icons 310 of the graphical representation 306”) but is silent about  a first first-electrode input from the first-electrode representation.
Thompson teaches a first first-electrode input from the first-electrode representation (Fig. 25 [0134] “….Each electrode may be selected for use, or deselected from use, by simply touching the icon 1026 of the respective electrode on the touchscreen display 1001”);
Lyons and Thompson are analogous art as both of them are related to GUI of ablation system.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lyon as modified by receiving at the processor a first first-electrode input from the first-electrode representation as taught by Thompson.
The motivation for the above is to have more precise and easier selection of electrode icon.
Lyons modified by Thompson teaches changing the first-electrode representation (Lyons [0085] “…..For example, electrode icons 410 numbered “11”, “12”, and “1” through “4” were selected before selecting the “Assign” feature and are highlighted in FIG. 13. Electrode icons 410 numbered “12”, “2”, and “4” are fully highlighted and include a power icon 446”. 
Thompson [0134] “….. For example, a selected electrode would be graphically depicted differently from a non-selected, or deselected electrode, such as by using a check mark 1028 for a selected electrode”).

Regarding claim 2 Lyons modified by Thompson teaches  changing the image of the balloon (Lyons Fig. 14 changes the image of the balloon).

Regarding claim 3 Lyons modified by Thompson teaches in which at least one of the plurality of electrode representations includes an alphanumeric indicator (Lyons Fig. 12 element 412.  [0078] “…catheter. Each electrode icon 410 can include a unique numerical indicator 412”).

Regarding claim 4 Lyons modified by Thompson teaches in which at least one of the plurality of electrode representations includes a shape indicator(Lyons [0078]”….In certain embodiments, each electrode icon 410 is similarly-shaped to an actual shape of a corresponding electrode on the ablation catheter”). 

Regarding claim 5 Lyons modified by Thompson teaches further comprising changing the appearance of each of the plurality of electrode representations (Lyons Fig. 9 electrodes of outer ring change appearance from Fig. 8).

Regarding claim 6 Lyons modified by Thompson teaches in which the appearance of each of the plurality of electrode representations is changed simultaneously. (Lyons Fig. 9 electrodes of outer ring change appearance simultaneously from Fig. 8).

Regarding claim 7 Lyons modified by Thompson teaches further comprising activating at least one of the plurality of electrodes (Lyons [0085] “The GUI 400 also includes an ablation activate/deactivate icon 444, which allows the user to initiate or stop energy delivery to the ablation electrodes of the ablation catheter”).

Regarding claim 8 Lyons modified by Thompson teaches further comprising displaying a measure of progress (Lyons [0070] “…..The GUI 300 also includes a timer icon 336, which dynamically displays the length of time of an ablation procedure”).

Regarding claim 9 Lyons modified by Thompson teaches in which the measure of progress comprises a timer (Lyons [0070] “…..The GUI 300 also includes a timer icon 336, which dynamically displays the length of time of an ablation procedure”).

Regarding claim 10 Lyons modified by Thompson teaches further comprising displaying a global power (Lyons [0084] “…..a power icon 436, which displays and allows a user to modify, via arrow buttons, a power level at which the selected ablation electrodes will be energized”);

Regarding claim 11 Lyons modified by Thompson teaches further comprising second changing the first-electrode representation (Lyons Fig. 10 electrode representation 12 changes appearance from Fig. 9).

Regarding claim 12 Lyons modified by Thompson teaches further comprising third changing the first-electrode representation (Lyons Fig. 11 electrode representation 12 changes appearance from Fig. 10).

Regarding claim 13 Lyons modified by Thompson teaches further comprising activating a pump to cause an irrigation fluid to expand the expandable balloon (Lyons [0064] “…..Once a flow rate is selected, the flow rate icons 316 can disappear from the GUI 300 and the irrigation icon 314 can display the selected flow rate, which is shown as 10 in FIG. 5. Further, once a flow rate is selected, the selected flow rate can be sent to a computing device (e.g., the computing device 124 of FIG. 1) to control an irrigation fluid pump”).


Regarding claim 15 Lyons modified by Thompson teaches further comprising changing a power setting corresponding to the first electrode (Lyons [0069] “…..The GUI 300 also includes a power icon 332, which displays and allows a user to modify, via arrow buttons, a power level (e.g., 7 Watts) at which the selected ablation electrodes will be energized. In certain embodiments, a user can increase or decrease a power level assigned to a given electrode icon 310”).

Regarding claim 16 Lyons modified by Thompson teaches in which the plurality of electrodes further comprises a second electrode; and the plurality of electrode representations further comprises a second-electrode representation (Lyons Fig. 8 electrode 11).

Regarding claim 17 Lyons modified by Thompson teaches receiving at the processor a first second-electrode input; and changing the second-electrode representation (Thompson Fig. 25 shows multiple electrode representation and one of them is second-electrode representation [0134] “…..Each electrode may be selected for use, or deselected from use, by simply touching the icon 1026 of the respective electrode on the touchscreen display 1001”). 

Regarding claim 18 Lyons modified by Thompson teaches further comprising second changing the second-electrode representation (Lyons electrode 11 changes appearance from Fig. 9 to Fig. 10).

Regarding claim 19 Lyons modified by Thompson teaches further comprising third changing the second-electrode representation (Lyons electrode 11 changes appearance from Fig. 10 to Fig. 11).




Claims 14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons as modified by Thompson and further in view of Shepherd et al. ( WO 2019095020, “Shepherd”).
Regarding claim 14, Lyons as modified by Thompson doesn’t expressly teach, in which the first first-electrode input comprises a command to designate the first electrode as being disposed posteriorly to at least another electrode of the plurality of electrodes.
However Shepherd teaches, a first first-electrode input comprises a command to designate the first electrode as being disposed posteriorly to at least another electrode of the plurality of electrodes (“[0044]………………. In further embodiments, both the anterior and posterior CAV nerve are stimulated.”  “[0148] Also contemplated is a kit to be used in any of the methods provided herein according to provided instructions, the kit comprising: two or more implantable electrodes adapted to stimulation of the anterior CAV nerve or the posterior CAV nerve; a computing device for storing or having access to a plurality of electrical stimulation settings and comprising a user interface to enable authorised selection of at least one of the electrical stimulation settings for provision of electrical stimulation by the stimulation device according to the one setting; …..carried on a body and configured to selectively provide current to the at least one implantable electrode according to the at least one electrical stimulating setting. In some embodiments the two or more implantable electrodes are provided in an electrode array.” As in an embodiment both anterior and posterior to a nerve are simulated, the user interface selects some of the electrodes at posterior related to anterior electrodes.)
Shepherd and Lyons as modified by Thompson are analogous as they are from the field of displaying medical images.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lyons as modified by Thompson to have included the first first-electrode input comprise a command to designate the first electrode as being disposed posteriorly to at least another electrode of the plurality of electrodes as taught by Shepherd.
The motivation to include the modification is to provide the controlling capability to the user or physician to select position and number of electrodes.

Regarding claim 20, Lyons as modified by Thompson doesn’t expressly teach, in which the first second-electrode input comprises a command to designate the second electrode as being disposed posteriorly to the at least another electrode of the plurality of electrodes.
However Shepherd teaches, the first second-electrode input comprises a command to designate the second electrode as being disposed posteriorly to the at least another electrode of the plurality of electrodes. (“[0044]………………. In further embodiments, both the anterior and posterior CAV nerve are stimulated.”  “[0148] Also contemplated is a kit to be used in any of the methods provided herein according to provided instructions, the kit comprising: two or more implantable electrodes adapted to stimulation of the anterior CAV nerve or the posterior CAV nerve; a computing device for storing or having access to a plurality of electrical stimulation settings and comprising a user interface to enable authorised selection of at least one of the electrical stimulation settings for provision of electrical stimulation by the stimulation device according to the one setting; …..carried on a body and configured to selectively provide current to the at least one implantable electrode according to the at least one electrical stimulating setting. In some embodiments the two or more implantable electrodes are provided in an electrode array.” As in an embodiment both anterior and posterior to a nerve are simulated, the user interface selects some of the electrodes at posterior related to anterior electrodes.)
Shepherd and Lyons as modified by Thompson are analogous as they are from the field of displaying medical images.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lyons as modified by Thompson to have included the first first-electrode input to comprise a command to designate the second electrode as being disposed posteriorly to the least another electrode of the plurality of electrodes as taught by Shepherd.
The motivation to include the modification is to provide the controlling capability to the user or physician to select position and number of electrodes.

Regarding claim 21, Lyons as modified by Thompson and Shepherd teaches,  in which the at least another electrode comprises the first electrode. ( Refer to Shepherd [0044] and [0148] , As in an embodiment both anterior and posterior to a nerve are simulated, the user interface selects some of the electrodes at posterior related to anterior electrodes. Anterior electrode is the first electrode (the claimed at least one electrode.)).

                                                                                                                                                                                                        Response to Arguments
Applicant's arguments see pages 6-7 filed on 11/29/2022 with respect to the drawing objection have been fully considered but they are not persuasive. Therefore the objection has been maintained.
Applicant argues, see remarks 6, “Page Applicant notes that Figures 18-19 depict flow diagrams corresponding to the methods described in paragraphs 72-101 of the Application as originally filed, and the flow diagrams further depict the many reference numerals specified in those paragraphs as corresponding to the steps of those methods. Flow diagrams are expressly permitted for the purpose of depicting methods in drawings. 37 C.F.R. § 1.81(b). Thus, if there is some specific structure that the Office believes is missing from these flow diagrams, the Office should expressly state what that structure is. Moreover, the Office’s critique seems misplaced as being more applicable to, e.g., a figure of an apparatus, because apparatuses must be claimed according to their structure while methods must be claimed according to their steps. Inasmuch as the flow diagrams of Figures 18-19 depict methods, the structures associated with the methods are described elsewhere throughout the Application, such as, e.g., Figures 5-17, and thus would not be appropriate to include in the flow diagrams of Figures 18-19.
Examiner replies, Fig. 18/19 are basically black boxes. The objection is being given for filling up the boxes of steps/structures. The goal for a Figure is to provide pictorial description of a device/flow or methods even though there are descriptions in the specification. By providing black boxes the purpose of the Figure is defeated because from the figure it is not understood what is being done in the flow. Fig. 18-19 fail to show structural detailed as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. Structural (step) details are available in the specification but from the figures a proper understanding of the disclosed invention is not understood. 

Applicant's arguments see page 7 filed on 11/29/2022 with respect to the claim objection have been fully considered and are persuasive. Therefore the objection has been withdrawn. However upon further consideration anew ground of rejection is made under 112(b).

Applicant's arguments see pages 7-9 filed on 11/29/2022 with respect to claim rejection under 35 USC 103 have been fully considered but they are not persuasive. Therefore the objection has been maintained.

Applicant argues see remarks pages 9-10 “The Office contends that claim 1 is obvious over Lyons in view of Thompson. Among other things, the Office alleges that Lyons discloses “providing in a first sector of the display, a menu comprising a first dialog box, a second dialog box, and an ultimate dialog box (Fig. 12 region 426 is a first sector that has multiple dialog boxes 434, 436, 438 etc).” Office Action at 4. Applicant provides below Figure 12 of Lyons in annotated form to highlight, as Lyons refers to them, ribbon 426, anatomy icon 434, power icon 436, and procedure timing icon 438…… Even assuming arguendo that the claimed “dialog box” features might be construed in a manner in which they might be read onto icon 434, power icon 436, and procedure timing icon 438, Applicant submits that Lyons does not disclose or suggest changing the configurations of these icons from an “expanded configuration” to a “collapsed configuration” or vice versa. Likewise, Thompson and Shepherd do not disclose any structures that might be characterized as dialog boxes having their configurations changed from an “expanded configuration” to a “collapsed configuration” or vice versa”.

Examiner wants to note that examiner showed Fig. 5-6 or 5-7 for the argued and amended claim limitation which is “receiving at the processor a first first-dialog-box input from the first dialog box and changing an appearance of the first dialog box from a first expanded configuration to a first collapsed configuration; changing an appearance of the second dialog box from a second expanded configuration to a second collapsed configuration”.
 Fig. 5 shows expanded configuration of irrigation icon by showing a set of selectable flow rates and flow 6 shows collapsed configuration of irrigation icon after selection. Same with anatomy icon. Fig. 6 shows expandable configuration of anatomy icon and Fig. 7 shows collapsed configuration of anatomy icon.  [0064] “…..In certain embodiments, the irrigation icon 314 can be selected or hovered over to cause the GUI 300 to display a set of flow rate icons 316 associated with pre-selected flow rates. Once a flow rate is selected, the flow rate icons 316 can disappear from the GUI 300 and the irrigation icon 314 can display the selected flow rate, which is shown as 10 in FIG. 5. 
[0065] FIG. 6 shows an anatomy icon 318 positioned in an upper-right corner of the GUI 300 and that can be used to identify the pulmonary vein (e.g., right superior, right inferior, left superior, left inferior) to be ablated during the ablation procedure. In certain embodiments, the anatomy icon 318 can be selected or hovered over to cause the GUI 300 to display a set of additional anatomy icons 320 associated with pre-selected anatomical parts”.

Applicant argues see remarks pages 10-11 for claim 14, “The Office turns to Shepherd, however, as providing such disclosure. Applicant respectfully disagrees.
The Office quotes paragraphs 44 and 148 of Shepherd, which both mention the anterior and posterior central abdominal vagus (“CAV”) nerves. See also Shepherd para. 39 (describing CAV anatomy). Shepherd nowhere expressly describes, not even in paragraphs 44 and 148, steps of attaching electrodes to both the posterior and anterior CAV nerves, and of then designating any of these electrodes as being……. justify electrodes disposed simultaneously on the posterior CAV nerve and the anterior CAV nerve, Applicant notes that the electrodes of the devices described in Shepherd are mounted to the nerves upon surgically exposing the nerves, meaning that the surgeon knows exactly where the electrodes are mounted. Applicant submits that the ordinarily skilled artisan, therefore, would find no benefit in indicating to a graphical user interface via a command input the relative positions of the electrodes”.
	Examiner replies, Shepherd [0044] teaches that in an embodiment both anterior and posterior nerve are stimulated. Shepherd [0148].indicates that the stimulation are performed by providing electrodes to anterior and posterior nerves.  See“[0044]………………. In further embodiments, both the anterior and posterior CAV nerve are stimulated.”  “[0148] Also contemplated is a kit to be used in any of the methods provided herein according to provided instructions, the kit comprising: two or more implantable electrodes adapted to stimulation of the anterior CAV nerve or the posterior CAV nerve;” Paragraph [0044] indicates both the anterior and posterior CAV nerve are stimulated and this stimulation are provided by implantable electrode. In order to provide stimulation, an user  programs the setting to implant the electrodes to anterior/posterior. Paragraph [0113] indicates that providing stimulation include  implanting  electrodes  to CAV nerves, “[0113] The term“providing” with reference to a “therapeutically effective stimulation,” as used herein encompasses any one of the following in regard to a subject suffering from or at risk of a chronic inflammatory condition: implanting or instructing medical personnel to implant in the subject at a site below the cardiac branches and above the hepatic-celiac branches of the vagus nerve two or more electrodes, or any device comprising the two or more electrodes, positioned to provide the therapeutically effective stimulation, to the anterior CAV nerve or posterior CAV nerve (or both);” In this paragraph surgeon is instructing where the electrodes should be mounted. Therefore applicant’s argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612